Citation Nr: 1230725	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date prior to October 27, 2006, for the grant of service connection for bilateral hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss prior to October 27, 2006.  

3. Entitlement to an initial compensable rating for bilateral hearing loss from October 27, 2006 to September 15, 2010.  

4. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss since September 15, 2010.

5. Entitlement to service connection for a chronic physical disorder, characterized by malaise, to include as secondary to service-connected disability.  

6. Entitlement to service connection for an inner ear disorder, characterized as Meniere's disease, to include as secondary to service-connected disability.  

7. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter is on appeal from rating decisions dated in June 2007 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By history with regard to the hearing loss and tinnitus claims, on October 20, 1992, the RO received the Veteran's claim seeking service connection for left ear hearing loss.  In June 1994, the RO denied service connection for left ear hearing loss and tinnitus.  The Veteran's service treatment records were not on file.  In relevant part, on November 27, 2006, the RO received the Veteran's formal application seeking service connection for bilateral hearing loss and tinnitus.  In a June 2007 rating decision, the RO granted service connection for both disorders, assigning a noncompensable rating for bilateral hearing loss, and a 10 percent rating for tinnitus.  Both ratings were made effective November 27, 2006, the date of receipt of the Veteran's formal application.  

In July 2007, the Veteran submitted a timely Notice of Disagreement with the effective date for both disorders, as well as the assigned rating for his hearing loss.  In November 2011, in view of a prior claim that had been submitted years earlier pursuant to 38 C.F.R. § 3.156(c), the RO assigned a new effective date of October 20, 1992 for the grant of service connection for tinnitus.  This effective date was in fact prior to the effective date the Veteran argued he was entitled to in his Notice of Disagreement and, accordingly, is a full grant of the appeal.  As such, it is no longer before the Board.  

In addition, with regard to the Veteran's hearing loss, the RO issued another rating decision in February 2012.  At that time and for the same reasons as noted above, the RO granted a new effective date of October 20, 1992, for service connection for hearing loss of the left ear only.  The RO also granted service connection for right ear hearing loss, effective October 27, 2006.  It appears as though the RO inadvertently used October 27, 2006, rather than November 27, 2006, the date of receipt of the application.  [The Board will not disturb this date assignment.]  In any event, from October 27, 2006, the assigned rating for bilateral hearing loss was zero percent.  However, effective September 15, 2010, the RO increased the rating for bilateral hearing loss to 10 percent.  

While during the pendency of the appeal, several rating decisions granted additional benefits to the Veteran, they do not grant the entire benefit sought.  As such, the issues before the Board are as listed on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).    

As a procedural matter, the Board notes that the Veteran submitted additional arguments in support of his claims in February 2012.  Attached with these arguments was some medical literature relating to inner ear disorders.  This evidence was received after the last RO review.  A waiver of initial RO review was submitted as well.  Thus, no additional action is warranted.  38 C.F.R. § 20.1304(c) (2011).

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and Buie v. Shinseki, 24 Vet. App. 242 (2011), the issue of entitlement to a TDIU has been raised and is listed on the title page of this decision.  Additionally, as discussed further in the REMAND portion of the decision below, the TDIU matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On November 27, 2006, the RO received the Veteran's claim seeking entitlement to service connection for bilateral hearing loss.

2. In a June 2007 decision, the RO granted service connection for bilateral hearing loss, effective October 27, 2006.   

3. Prior to October 27, 2006, the Veteran's hearing loss has been manifested by no more than Level III hearing impairment in the left ear; the Veteran was not service-connected for right ear hearing loss, so this was assigned as Level I.

4. For the period from October 27, 2006 to September 15, 2010, the Veteran's hearing loss has been manifested by no more than Level V hearing impairment in the left ear and Level I hearing impairment in the right ear.

5. Since September 15, 2010, the Veteran's hearing loss has been manifested by no more than Level V hearing impairment in the left ear and Level II hearing impairment in the right ear. 

6. An underlying diagnosis for malaise that is separate and distinct from the Veteran's service connected psychiatric disorder is not currently shown. 

7. It is at least as likely as not that the Veteran's Meniere's disease is related to his service connected hearing loss and tinnitus.  






CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date prior to October 27, 2006, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2011).

2. Prior to October 27, 2006, the criteria for the assignment of an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

3. For the period from October 27, 2006 to September 15, 2010, the criteria for the assignment of an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2011).

4. Since September 15, 2010, the criteria for the assignment of an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2011).

5. A chronic physical disability characterized by malaise was not incurred in or aggravated by service, nor is it related to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

6. The criteria for entitlement to service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board. 

As an initial matter, the Veteran's hearing loss rating and effective date claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to these issues.  But see December 2007 VA notice letter.

As for his malaise service connection claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board notes that this letter did not inform the Veteran on how service connection may be established on a direct basis.  However, this is of no prejudice to the Veteran.  First, he has not asserted that either of his claimed disorders was related to active duty.  Moreover, to the extent that these claims have been denied, the basis for the denial was that the disorder was not currently shown.  Therefore, the question of what evidence is required to establish its relationship to active duty has not been reached.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and the notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO also acquired the records associated with a claim for benefits with the Social Security Administration (SSA).  Further, the Veteran submitted his own private treatment records in support of his claims. 

Next, VA examinations and opinions with respect to the issues on appeal were obtained in June 2007, June 2008, September 2010 and July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  

The Board has specifically noted the holding by the Court that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In compliance with Martinak, the VA examiners in June 2007 and September 2010 specifically discussed with the Veteran the functional effects of his hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).
  
Finally, it is noted that this appeal was remanded by the Board in April 2010 for further development.  Specifically, the RO was instructed to request the Veteran's SSA records, to issue a SSOC on the Veteran's hearing loss claims after a review of the service treatment records, and to provide the Veteran with VA examinations related to his complaints of malaise and dizziness. 

The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, as was noted above, the RO acquired the Veteran's SSA records, and the Veteran underwent a new VA examination in July 2011.  The VA examination is adequate for adjudication purposes.  Following these actions, the issues were again considered by the RO, and a SSOC was sent to the Veteran in February 2012.  Accordingly, the Board finds that the April 2010 Remand directives were substantially complied with.  Thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with regard to the Veteran's claim for dizziness, and diagnosed as Meniere's disease, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Effective Date

The Veteran seeks an effective date prior to October 27, 2006, for the grant of service connection for bilateral hearing loss.

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, as discussed above, the Veteran is seeking an effective date earlier than October 27, 2006 for the grant of service connection for bilateral hearing loss.  

The evidence indicates that the Veteran submitted a formal claim seeking service connection for bilateral hearing loss on November 27, 2006.  As was explained by the RO in its February 2012 decision, the Veteran submitted a prior claim for left ear hearing loss on October 20, 1992 that was denied in a June 1994 RO decision, and became final one year later.  However, this decision was issued before his service treatment records were acquired and, in such cases, the proper course of action is to reconsider the claim.  See 38 C.F.R. § 3.156(c) (2011).  It was on this basis that the RO changed the effective date of his left ear disability to October 20, 1992.  

However, the October 1992 claim was for hearing loss of the left ear only.  Nowhere in the application does he mention bilateral hearing loss or hearing loss in his right ear.  In fact, since the Veteran's hearing in his right ear was substantially normal on May 1993 VA audiological examination, there may not have been cause to file such a claim.  Instead, the first formal claim that mentions hearing loss in the right ear was not received until November 27, 2006.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for right ear hearing loss, i.e., bilateral hearing loss.  

The date of receipt of the claim having been established, the Board will review the evidence submitted by the Veteran prior to November 27, 2006, in order to consider whether there was an intent to file a claim for benefits.  In this regard, a review of the record fails to show receipt of any claim or informal written communication, wherein the Veteran requests a desire to seek service connection for right ear hearing loss.  

As previously noted, while the Veteran was granted an effective date of October 27, 2006, it appears that the RO mistakenly thought that this was the date of his claim while, in reality, he actually had submitted it a month later.  Nevertheless, this apparent error has not prejudiced the Veteran in any way.  Therefore, the Board concludes that the effective date the Veteran's service-connected bilateral hearing loss is no earlier than October 27, 2006.  The Veteran's claim of entitlement to an  effective date prior to October 27, 2006 for the grant of service connection for bilateral hearing loss is denied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2011).  If a veteran is service-connected for only one ear, the non-service connected ear will be assigned a Level "I" designation.  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Prior to October 27, 2006

Prior to October 27, 2006, the Veteran was service connected only for the left ear, with a noncompensable rating.  From the time he filed his claim in October 1992 until October 2006, his hearing was measured once in May 1993.  There, he stated that he experienced a history of noise exposure in service and has experienced tinnitus since that time.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
15
15
13
LEFT
10
50
55
75
48

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 80 in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's left ear hearing loss to be a Level III impairment.  Since he is not service-connected for his right ear, this ear is assigned as Level I impairment. Applying these levels to Table VII, a noncompensable rating is for application.  

From October 27, 2006 to September 15, 2010

In a February 2012 rating decision, the Veteran was granted service-connection for bilateral hearing loss, effective October 27, 2006.  From this point until September 15, 2010, he underwent one VA examination in June 2007.  There, he stated that he experienced difficulty hearing and understanding speech, particularly in the presence of background noise.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
50
20
26
LEFT
30
65
75
80
63

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 72 in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's hearing loss to be Level I impairment in the right ear and Level V impairment in the left ear.  An exceptional pattern of hearing loss his not shown.  Therefore, according to Table VII, a noncompensable rating is for application.  

In addition to this VA examination, the Veteran also underwent a private audiological evaluation in February 2007.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
45
30
25
LEFT
30
55
65
80
58

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 68 in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's hearing loss to be Level I impairment in the right ear and Level V impairment in the left ear.  An exceptional pattern of hearing loss his not shown.  

It is tangentially noted that it is unknown whether the Maryland CNC was used when measuring speech recognition at this evaluation.  This may prevent it being used for rating purposes, but only after a diligent attempt has been made to ascertain whether the Maryland CNC was used.  See Savage v. Shinseki, 24 Vet App. 259 (2011).  However, even if it were presumed that the Maryland CNC was used, the results of the February 2007 private evaluation do not warrant a rating in excess of the noncompensable rating currently assigned. 

Therefore, based on the results of the February 2007 private audiological evaluation and the June 2007 VA examination, a noncompensable rating is for application during this time period.  

Since September 15, 2010

In the February 2012 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 10 percent, effective September 15, 2010.  For this period on appeal, the Veteran underwent a VA examination in September 2010.  There, he stated that he has difficulty hearing on the telephone, as well as in conversations where there was background noise.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
45
36
LEFT
35
60
75
80
63

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 74 in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's hearing loss to be Level II impairment in the right ear and Level V impairment in the left ear.  An exceptional pattern of hearing loss his not shown.  Therefore, according to Table VII, a 10 percent rating is for application.  

Lay Statements

In addition to the audiometric values discussed above, the Board has also considered the Veteran's statements that his disability is worse than the disability ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  See, e.g., Martinak, 21 Vet. App. at 455.  He is not, however, competent to identify a specific level of disability of his hearing loss because, in addition to symptoms, it requires audiometric testing that can be administered only by trained professionals.  

Here, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Additionally, the medical evaluations are of more probative value than the Veteran's assertions.

Staged Ratings

Additionally, as demonstrated above, the Board has considered the appropriateness of staged ratings in this case.  Fenderson, supra.  The Board finds that the currently assigned staged ratings are appropriate.  An initial compensable rating for left ear hearing loss prior to October 27, 2006 is not warranted.  An initial compensable rating for bilateral hearing loss from October 27, 2006 to September 15, 2010 is not warranted; and, entitlement to an initial rating in excess of 10 percent since September 15, 2010 is not warranted.  

Extraschedular Considerations

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria.  Specifically, during the entire rating period on appeal, the Veteran's audiometric test results and symptoms were applied to applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's hearing loss includes exceptional factors, so as to refer the matter for extraschedular consideration.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran has claimed entitlement to service connection for what he has characterized as dizziness and general malaise, both of which he contends are secondary to his service-connected bilateral hearing loss and tinnitus.  Although this is his primary contention, it should be noted that he is not precluded from establishing service connection for these disorders with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Malaise

As an initial matter, the Board concludes that service connection is not warranted for the Veteran's complaints of malaise.  First, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to the malaise he currently describes.  Significantly, there were no complaints of these symptoms at his separation physical examination in June 1984, nor were any associated symptoms observed clinically.  

In fact the evidence does not indicate the presence of malaise type complaints until he filed his claim for service connection in July 2007, and approximately 23 years after he left active duty.  Notably, during his June 2008 VA examination, the Veteran complained of "feeling fatigued," and admitted to being depressed.  Although the Veteran has asserted that these feelings of fatigue may be related to his audiological disorders, the VA examiner concluded that these symptoms were not related to the Veteran's ear disorders, but was more likely due to his depression.  

When the Veteran underwent a second VA examination in July 2011, he stated that it was difficult for him to get started in the morning and that it takes an excessively long time to complete chores and other daily activities.  However, there was no apparent underlying physical disorder that was the source of these symptoms.  Notably, there was no evidence of congestive heart failure or abnormal breath sounds, and his blood laboratory results were normal.  

Based on the lack of physical symptoms related to this complaint, the examiner was unable to establish a diagnosis, although it was thought that these symptoms may be related to his diagnosed depression.  It is tangentially noted that, in a September 2010 decision, the Veteran was service connected for an acquired psychiatric disorder with a 100 percent disability rating, effective June 17, 2009.  

Based on the evidence of record, and most especially the comments by the VA examiner in July 2011, it appears that the Veteran's complaints of malaise are best characterized as part of his service-connected psychiatric disorder, rather than symptoms of a separate manifestation.  Significantly, there has been no clinical evidence of an underlying physical disorder that would result in the complained of symptoms.  Moreover, the mere assertion of symptoms alone cannot be service-connected without an underlying disability or the presence of an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

The Board has also considered the statements made by the Veteran regarding his symptoms of malaise.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to diagnose an underlying disability or disease for his malaise and provide testimony regarding the etiology of the disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because disorders that might result in malaise-like symptoms are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's complaints of malaise are found to lack competency.

In short, while the Board has considered the Veteran's complaints of malaise, this is merely a symptom that may not be service-connected.  The evidence does not indicate the presence of a physical disorder that would serve as the underlying cause.  In fact, based on the opinions of the VA examiners, it appears that these complaints are already contemplated as part of his service-connected psychiatric disorder.  Therefore, service connection is not warranted for this claim. 

Dizziness

As for the Veteran's complaints of dizziness, the Board concludes that service connection should be granted for what has been identified as an inner ear disorder.  First, a review of the Veteran's service treatment records indicate that he complained of dizzy spells at the time of his separation physical examination in June 1984.  However, such complaints were not noted at any other time while on active duty, and a clinical evaluation by the examining physician did not note any underlying pathology associated with these complaints.  

Since active duty, there is no clinical evidence of such complaints until September 2002, when the Veteran complained of dizziness that persists when he moved his head.  However, these symptoms were attributed to a head injury that occurred following an altercation with a family member.  In fact, in November 2002, the Veteran stated that his symptoms were resolving.  A computerized tomography (CT) scan of his head was negative, and there is no indication that he received any further treatment.   

There were no additional complaints of dizziness again until June 2007, where he underwent a cerebral magnetic resonance imaging (MRI), after complaining of vertigo and imbalance.  While the MRI was negative, the evaluating physician noted changes in the right mastoid bone suggestive of inflammatory changes or mastoiditis.  This physician recommended that a CT scan of the temporal bones.  However, it does not appear that this was ever conducted.  

Significantly, the Veteran underwent a VA examination in June 2008, where he complained of dizzy spells occurring approximately once or twice per week and that last only a few seconds.  However, there has not been a definite history of vertigo, nor has he ever been hospitalized for such symptoms.  Upon examination of the mastoids, there was no evidence of tenderness, discharge or evidence of cholesteatoma.  Despite the absence of active ear disease, the examiner stated that it was at least as likely as not that he had Meniere's syndrome. 

Pursuant to the Board's April 2010 Remand, the Veteran was provided with a new VA examination in July 2011.  There, the Veteran again reported episodes of lightheadedness, and described them as having a "spinning component" but with no nausea or other symptoms.  He took Dramamine to treat these symptoms as necessary, but he had no history of hospitalization, trauma or surgery to the ear or any history of infection.  

Upon examination, there was no evidence of inner ear infection or imbalance.  Following this examination, the examiner determined that there was "no evidence of vestibular pathology, nor any mastoid or ear pathology.  While the examiner noted the possible inflammatory changes observed in June 2007, he concluded that this was an "incidental finding," and had "no clinical significance."  

Another VA examiner from that same period of time noted that the Veteran's symptoms are more consistent with a diagnosis of "panic type attacks," which were noted in his medical records, as opposed to any vestibular pathology.  

Clearly, the findings of the July 2011 VA examination differ from the observations made during the June 2008 examination, especially as to whether or not the Veteran may be diagnosed with Meniere's disease.  In such cases, the Board must assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, the probative value of the opinions provided by VA examiners in June 2008 and July 2011 are in relative equipoise and, when affording the Veteran the benefit of reasonable doubt, it is at least likely as not that he has Meniere's disease that is related to service-connected disability.  Specifically, even though no vestibular symptoms were shown at the July 2011 examination, the VA examiner failed to adequately consider the Veteran's demonstrated history of dizziness, which the record indicates has occurred at least intermittently since active duty.  While there were no active symptoms at the June 2008 VA examination either, that VA examiner reviewed the Veteran's history of symptoms, which is consistent with other objective evidence of record, and was able to diagnose Meniere's disease.  Additionally, the June 2008 examiner attributed the Veteran's disease to service-connected disabilities.

Certainly, the Board is not obligated to accept medical opinions or diagnoses that are premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the Veteran's statements.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, as noted above, the Veteran has complained of dizziness since active duty, and the Board finds that there is insufficient cause to find his statements not credible in this regard.  

Therefore, in view of the June 2008 VA examiner's opinion that it is at least as likely as not that the Veteran has Meniere's disease, and that it is likely related to his service-connected hearing loss and tinnitus disabilities, service connection is granted.  


ORDER

An effective date prior to October 27, 2006, for the grant of service connection for bilateral hearing loss is denied.

An initial compensable rating for left ear hearing loss prior to October 27, 2006, is denied.  

An initial compensable rating for bilateral hearing loss from October 27, 2006 to September 15, 2010, is denied.  

An initial rating in excess of 10 percent for bilateral hearing loss since September 15, 2010, is denied.

Service connection for a chronic physical disorder, characterized by malaise, to include as secondary to service-connected disability, is denied.  

Service connection for an inner ear disorder, characterized as Meniere's disease, to include as secondary to service-connected hearing loss and tinnitus disability, is granted.  


REMAND

In its April 2010 remand, the Board found that the issue of entitlement to TDIU had been raised by the record but not considered, and referred the issue for consideration.  However, the Court of Appeals for Veterans Claims has held that an assertion of unemployability due to service-connected disabilities raises the issue of entitlement to TDIU as part of the underlying claim for an increased initial evaluation rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As such, the issue of entitlement to TDIU is on appeal.  However, it would be prejudicial to the Veteran for the Board to consider this claim in the first instance.  Instead, the appropriate course of action is to remand this aspect of his increased rating claim for a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).  It is also noted that service connection for Meniere's disease has been granted above.

The Board is also aware that the Veteran is now service connected for an acquired psychiatric disorder with a 100 percent disability rating, effective June 17, 2009.  However, the grant of a total schedular disability rating does not render the issue of entitlement to TDIU moot.  Notably, VA has the duty to maximize a claimant's benefits, to include consideration of whether his disabilities (or combination thereof) establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).   

Specifically, VA must consider a TDIU claim, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.  See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, in this case, the RO must consider whether the Veteran is unemployable due to his service connected disabilities other than his psychiatric disorder for the period since June 17, 2009. 

Accordingly, the case is REMANDED for the following action:

1. After undertaking any development deemed necessary, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  For the period since June 17, 2009, consider only the service-connected disabilities other than his acquired psychiatric disorder.  

2. If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided the appropriate time period within which to respond.  The case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


